                  IN THE UNITED STATES DISCTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

TITUS JAY TRAVIS,                              )
                                               )
                                  Plaintiff,   )
                                               )
v.                                             )       No. 18-03084-CV-S-BP
                                               )
JUSTIN BUTLER,                                 )
                                               )
                                               )
                                  Defendant.   )

                            MOTION FOR SUMMARY JUDGMENT

        COMES NOW the Defendant, Sergeant Justin Butler, by and through counsel of record,

Keck, Phillips & Wilson, LLC and, pursuant to Rule 56 of the Federal Rules of Civil Procedure

and this Court’s Local Rules, states the following to the Court:

        1.      Defendant’s requests for admission are deemed admitted under Rule 36 due to

Plaintiff’s failure to respond.

        2.      The Complaint contains only official capacity claims, and fails to meet the

standard for imposing liability upon the City of Carthage under 42 U.S.C. § 1983 and Monell v.

Dep’t of Social Servs. Of City of New York, 436 U.S. 658 (1978).

        3.      The undisputed facts demonstrate that Sergeant Butler is entitled to summary

judgment on Plaintiff’s claim of unlawful arrest and excessive force because:

             a. Sergeant Butler’s arrest of Plaintiff was lawful, and based on probable cause; and

             b. Sergeant Butler used reasonable force to affect Plaintiff’s arrest.

        4.      The undisputed facts demonstrate that Sergeant Butler did not falsify facts and

evidence.




                                                   1

             Case 6:18-cv-03084-BP Document 33 Filed 08/02/19 Page 1 of 3
        5.      The undisputed facts demonstrate that Sergeant Butler is entitled to judgment on

the claims of deliberate indifference and/or cruel and unusual punishment because Plaintiff did

not have a serious medical need and, even if he did, Butler fulfilled his constitutional duties.

        6.      Even if the Court finds that Sergeant Butler violated Plaintiff’s rights, he is

nonetheless entitled to qualified immunity on the claims of false arrest, seizure without probable

cause and excessive force because he did not violate clearly established rights.

        7.      The facts and legal arguments supporting this Motion are fully set out in

Defendant’s contemporaneously-filed Statement of Uncontroverted Material Facts, and

Defendant’s Suggestions in Support, both of which are incorporated by this reference as though

fully set forth herein.

        WHEREFORE, for the foregoing reasons, Defendant respectfully requests the Court

enter summary judgment in Defendant’s favor on all counts set out in the Complaint, dismiss the

Complaint at Plaintiff’s cost, and award Defendant his costs and fees herein. Defendant requests

the Court enter such other and further relief to which Defendant may show himself justly

entitled.

                                              Respectfully submitted,

                                              KECK, PHILLIPS & WILSON, L.L.C.

                                              By:__/s/Matthew D. Wilson
                                                     Matthew D. Wilson #59966
                                                     Patricia A. Keck #42811
                                                     3140 E. Division
                                                     Springfield, MO 65802
                                                     Phone: (417) 890-8989
                                                     Fax: (417) 890-8990
                                                     Email: matt@kpwlawfirm.com
                                                     Attorneys for Defendant




                                                  2

             Case 6:18-cv-03084-BP Document 33 Filed 08/02/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was

served via e-mail, certified mail, and the Court’s ECF system this 2nd day of August, 2019 to:

Mr. Travis Titus
2430 Kentucky Ave.
Joplin, MO 64804
bacelloh2@gmail.com




                                                 3

          Case 6:18-cv-03084-BP Document 33 Filed 08/02/19 Page 3 of 3
